NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHUJUAN JIA,                                    No.    16-71836

                Petitioner,                     Agency No. A206-332-850

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Shujuan Jia, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.

2003). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Jia’s testimony as to whether she used a form of

birth control between her 1996 and 2003 pregnancies and based on her demeanor.

See Shrestha, 590 F.3d. at 1048 (adverse credibility determination reasonable

under “the totality of circumstances”); see also Rodriguez-Ramirez v. Garland, 11

F.4th 1091, 1093 (9th Cir. 2021) (“BIA and IJ did not err in relying on

[petitioner’s] evasive and unresponsive demeanor while testifying after providing

examples of his evasiveness.”). Jia’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial

evidence also supports the agency’s determination that Jia did not present

documentary evidence that would otherwise establish her eligibility for relief. See

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (applicant’s documentary

evidence was insufficient to independently support claim). Thus, in the absence of




                                          2                                   16-71836
credible testimony, in this case, Jia’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the denial of Jia’s CAT claim because it was

based on the same testimony the agency found not credible, and Jia does not point

to any other record evidence that compels the conclusion that it is more likely than

not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      The BIA did not err in concluding the IJ did not violate Jia’s right to due

process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                    16-71836